o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c december cc psi b05 genin-148706-11 number release date uil --------------------- -------------------------------- ------------- ---------------------- dear --------------- this letter responds to your request for information dated november regarding the requirements for qualification of an organization as a homeowners_association under sec_528 of the internal_revenue_code section dollar_figure of revproc_2011_1 2011_1_irb_1 provides that the internal_revenue_service may issue an information_letter the purpose of which is to call attention to a well-established interpretation or principle of tax law without applying it to a specific set of facts accordingly the following discussion is provided for general information purposes only and does not constitute a ruling sec_528 of the code provides that a homeowners_association is an organization that is a condominium_management_association a residential_real_estate_management_association or timeshare_association that is organized and operated to provide for the acquisition construction management maintenance and care of association_property sec_528 provides that percent or more of the income of such organization for the taxable_year must consist solely of amounts received as membership dues fees or assessments from owners of residential units in the case of a condominium_management_association in your letter you note that the organization in question is a percent commercial condominium which receives no income from residential units accordingly if an organization does not meet the percent of income from residential units required by sec_528 of the code then that association cannot elect sec_528 treatment by filing form 1120-h u s income_tax return for homeowners associations instead that organization should file form_1120 u s_corporation income_tax genn-148706-11 we note that in your letter you received conflicting advice from the internal_revenue_service on whether this organization can qualify as a homeowners_association under sec_528 with one response correctly informing you that the organization does not qualify and another office incorrectly stating that the organization is required to and has been filing form 1120-h this letter has called attention to certain general principles of tax law it is intended for informational purposes only and does not constitute a ruling if you have any additional questions please contact our office at -------------------- sincerely paul f handleman chief branch office of associate chief_counsel passthroughs special industries
